I most respectfully dissent from the opinion of the majority in this cause. In my opinion, the opinion written by our late Chief Justice C.M. Cureton, and reported in 132 S.W.2d 553, this volume 202, correctly disposes of this case. No good purpose would be served by my writing further.
Opinions delivered February 25, 1942.
                           *      *      *      *
Further motions for rehearing were overruled on June 10, 1942, with Mr. Justice Critz filing an additional dissenting opinion, as follows: